Exhibit 99.1 AMPLIFICATION TECHNOLOGIES, INC. AND SUBSIDIARY FINANCIAL STATEMENTS AND INDEPENDENT AUDITORS' REPORT DECEMBER 31, 2008 and 2007 AMPLIFICATION TECHNOLOGIES, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONTENTS Independent Accountants' Compilation Report 1 Consolidated Financial Statements Balance Sheet 2 Statement of Income 3 Statement of Changes in Stockholder's Equity 4 Statement of Cash Flows 5 Notos to Financial Statements 6-13 ACSB Acquavella, Chiarelli, Shuster, Berkower & Co., LLP 517 Route One Iselin, New Jersey 08830 732. 855.9600 Fax:732.855.9559 www.acsbeo.eom Certified Public Accountants and Advisors One Penn Plaza, 36th Floor New York, NY 10019 212.867.1319 INDEPENDENT ACCOUNTANTS' COMPILATION REPORT To the Members of Amplification Technologies Inc. and Subsidiaries We have compiled the accompanying consolidated balance sheets of Amplification Technologies Inc. and Subsidiaries as of December 31, 2008 and 2007 and the related consolidated statements of operations and shareholders (deficiency) and cash flows for the years then ended, in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. A compilation is limited to presenting in the form of financial statements information that is the representation of Management. We have not audited or reviewed the accompanying consolidated financial statements and, accordingly, do not express an opinion or any other form of assurance on them. The accompanying consolidated financial statements have been prepared assuming that Amplification Technologies Inc. and Subsidiaries will continue as a going concern. As discussed in Note 2 to the financial statements, the Company requires additional working capital to meet its current liabilities. This condition raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to this matter are more fully described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ ACQUAVELLA, CHIARELLI, SHUSTER, BERKOWER & CO., LLP Iselin, New Jersey June 25, 2010 New York
